In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Lawrence, J.), dated February 6, 2004, which denied his objections to so much of an order of the same court (Kahlon, H.E.), dated August 4, 2003, as awarded the mother child support in the sum of $3,443 per month, and support arrears in the sum of $34,734.
Ordered that the order is affirmed, with costs.
Contrary to the father’s contention, the Family Court’s award of child support, calculated pursuant to the Child Support Standards Act as provided in a stipulation between the parties, was just and appropriate (see Domestic Relations Law § 240 [1-b]; Luisi v Luisi, 6 AD3d 398 [2004]; Chalif v Chalif, 298 AD2d 348 [2002]).
The father’s remaining contentions are without merit. Ritter, J.E, S. Miller, Goldstein and Fisher, JJ., concur.